

	

		II

		109th CONGRESS

		2d Session

		S. 2261

		IN THE SENATE OF THE UNITED STATES

		

			February 8, 2006

			Mr. Obama introduced the

			 following bill; which was read twice and referred to the

			 Committee on Rules and

			 Administration

		

		A BILL

		To provide transparency and integrity in the earmark

		  process.

	

	

		1.Short

			 titleThis Act may be cited as

			 the Transparency and Integrity in

			 Earmarks Act of 2006.

		2.EarmarksRule XVI of the Standing Rules of the Senate

			 is amended by adding at the end the following:

			

				8.(a) In this

				paragraph, the term earmark means a provision that requires or

				permits the obligation or expenditure of any amount appropriated for the

				benefit of an identifiable person, program, project, entity, or jurisdiction by

				earmarking or other specification, whether by name or description, in a manner

				that—

					(1)discriminates

				against other persons, programs, projects, entities, or jurisdictions similarly

				situated that would be eligible, but for the requirement or permission, for the

				amount appropriated; or

					(2)applies only to a

				single identifiable person, program, project, entity, or jurisdiction, unless

				the identifiable person, program, project, entity, or jurisdiction is described

				or otherwise clearly identified in a law or Treaty stipulation (or an Act or

				resolution previously passed by the Senate during the same session or in the

				estimate submitted in accordance with law).

					(b)No appropriation

				bill shall be considered unless—

					(1)a list of all

				earmarks in such bill and the name of the requestor and a short justification

				for each earmark are available to all Members and made available to the general

				public by means of the Internet for at least 72 hours before its

				consideration;

					(2)all earmarks are

				contained in the text of the bill and not incorporated by reference or directed

				in the committee report; and

					(3)all earmarks are

				germane to the bill.

					(c)This paragraph

				may only be waived by 2/3 of Members, duly chosen and

				sworn.

				.

		3.Prohibition on

			 Advocating for earmark in which there exists a financial interestRule XXXVII of the Standing Rules of the

			 Senate is amended by adding at the end the following:

			

				12.No Member of the

				Senate may advocate to include an earmark in any bill or joint resolution (or

				an accompanying report) or in any conference report on a bill or joint

				resolution (including an accompanying joint statement of managers thereto) if

				the Member has a financial interest in such

				earmark.

				.

		4.Prohibition on

			 buying votesRule XXXVII of

			 the Standing Rules of the Senate is amended by adding at the end the

			 following:

			

				13.No Member of the

				Senate shall condition the inclusion of language to provide funding for an

				earmark in any bill or joint resolution (or an accompanying report thereof) or

				in any conference report on a bill or joint resolution (including an

				accompanying joint statement of managers thereto) on any vote cast by the

				Member of the Senate in whose State the project will be carried

				out.

				.

		5.Lobbying on

			 behalf of recipients of Federal fundsThe Lobbying Disclosure Act of 1995 is

			 amended by adding after section 5 the following:

			

				5A.Reports by

				recipients of Federal funds

					(a)In

				generalA recipient of Federal funds shall file a report as

				required by section 5(a) containing—

						(1)the name of any

				lobbyist registered under this Act to whom the recipient paid money to lobby on

				behalf of the Federal funding received by the recipient; and

						(2)the amount of

				money paid as described in paragraph (1).

						(b)DefinitionIn

				this section, the term recipient of Federal funds means the

				recipient of Federal funds constituting an award, grant, or

				loan.

					.

		

